DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak et al (US Publication No.: US 2017/0146834 A1, “Tak”).
Regarding Claim 1, Tak discloses an electronic device (Figure 5) comprising:
A first substrate (Figure 5, first substrate 101);
A drain disposed on the first substrate (Figure 5, drain 114);
An organic layer disposed on the drain, having a contact hole (Figure 5, organic layer 140, contact hole 150; Paragraphs 0080-0081);
A pixel electrode disposed on the organic layer and electrically connected to the drain via the contact hole (Figure 5, pixel electrode 164);
A second substrate disposed opposite to the first substrate (Figure 5, second substrate 201);
A common electrode layer disposed on the organic layer (Figure 5, common electrode layer CE2); and
A spacer disposed between the organic layer and the second substrate, wherein the spacer is directly in contact with the common electrode layer and overlaps with the contact hole (Figure 5, spacer 181/182 is directly in contact with common electrode layer CE2 and overlaps with contact hole 150).

Regarding Claim 3, Tak discloses the electronic device according to claim 1, further comprising: a first semiconductor pattern disposed on the first substrate, wherein the drain is electrically connected to the first semiconductor pattern via an opening, and the spacer overlaps with the opening (Figure 5, semiconductor pattern 112 is electrically connected to drain 112 via opening, where the spacer 181/182 overlaps with the opening). 

Regarding Claim 4, Tak discloses the electronic device according to claim 3, further comprising: a scan line disposed on the first substrate and overlapping with the first semiconductor pattern, wherein the scan line does not overlap with the opening (Figure 5, scan line GLi/111 overlaps with the first semiconductor pattern 112 but does not overlap with the opening).

Regarding Claim 5, Tak discloses the electronic device according to claim 3, further comprising: a first data line disposed on the first substrate and electrically connected to the first semiconductor pattern, wherein the spacer overlaps with the first data line (Figure 5, data line DL/113 overlaps with spacer 181/182). 

Regarding Claim 7, Tak discloses the electronic device according to claim 1, wherein a part of the spacer is disposed in the contact hole, and another part of the spacer is not disposed in the contact hole (Figure 5, a part of the spacer 181 is disposed in the contact hole and another part of the spacer 182 is not disposed in the contact hole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Tominaga (US Publication No.: US 2019/0163024 A1).
Regarding Claim 2, Tak discloses the electronic device according to claim 1.
Tak fails to disclose that the common electrode layer is disposed between the spacer and the pixel electrode.
However, Tominaga discloses a similar device where the common electrode layer is disposed between the spacer and the pixel electrode (Tominaga, Figure 4, common electrode layer 39 is between spacer 56 and pixel electrode layer 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Tak to have the common electrode disposed between the pixel electrode layer and the spacer as disclosed by Tominaga. One would have been motivated to so for the purpose of achieving a fringe field in order to operate the liquid crystal panel in a fringe field switching mode (Tominaga, Paragraph 0030). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Saitoh et al (US Publication No.: US 2018/0039120 A1, “Saitoh”).
Regarding Claim 6, Tak discloses the electronic device according to claim 5.
Tak fails to disclose a second data line and a second semiconductor pattern disposed on the first substrate, wherein the second data line is electrically connected to the second semiconductor pattern, and the spacer overlaps with the second data line.
However, Saitoh discloses a similar device comprising a second data line and a second semiconductor pattern disposed on the first substrate, wherein the second data line is electrically connected to the second semiconductor pattern, and the spacer overlaps with the second data line (Saitoh, Figures 2-3, second data line SL2, second semiconductor pattern 21, spacer PS1; Paragraphs 0055-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer as disclosed by Tak to overlap with two data line as disclosed by Saitoh. One would have been motivated to do so for the purpose of improving strength against external pressure thereby improving display quality (Saitoh, Paragraph 0082). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Tomioka et al (US Publication No.: US 2013/0021552 A1, “Tomioka”).
Regarding Claim 8, Tak discloses the electronic device according to claim 1.
Tak fails to disclose that the spacer is disposed in a part of the contact hole, and not in another part of the contact hole.
However, Tomioka discloses a similar device where the spacer is disposed in a part of the contact hole, and not in another part of the contact hole (Tomioka, Figure 1B, spacer 210 is partially disposed in contact hole 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer as disclosed by Tak to be partially disposed in the contact hole as disclosed by Tomioka. One would have been motivated to do so for the purpose of substantially reducing substrate misalignment thereby improving display brightness (Tomioka, Paragraph 0057). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871